UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

a nie ede ian anaes x
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY VIDEO OR
TELE CONFERENCE
-against-
“Ce... { }{ }
pa
GS Geox
IZZE MVA\F Ye vO Defendant(s).
a eee x
Defendant J JERE (> (+ Nou OG hereby voluntarily consents to

participate in the following proceeding via »—videoconferencing or x teleconferencing:

en Initial Appearance Before a Judicial Officer

Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

Bail/Detention Hearing

Ghee

Conference Before a Judicial Officer

ES

[5 me Seen Yes |

 

 

 

 

 

 

Defendant’s Signature Defendant’s Counsel’s Sonature
(Judge may obtain verbal consent on OF. (0.Z2e2ea
Record and Sign for Defendant)

J LEH Ae Youn — Deva Pp. Ure
Print Defendant’s Name Print Counsel’s Name

This proceeding was conducted by reliable video or telephone conferenci ng technology.
Te

ee [a —

Date US. District Judge J.S. Magistrate Judge
